Exhibit 10.41

CYNTHIA VALKO

CHIEF EXECUTIVE AGREEMENT

January 1, 2018

Global Indemnity Ltd. (including all entities controlled directly or indirectly
by Global Indemnity Ltd., “GBLI” or the “Company”) and Cynthia Valko
(“Executive”) agree as follows effective January 1, 2018:

 

1. Position, Title, Reporting: Executive shall serve as the chief executive
officer (“CEO”) of Global Indemnity Ltd. under the direction of GBLI’s board of
directors (the “Board”) and reporting to the chairman of the Board (the
“Chairman”) on a day-to-day basis.

 

2.

Term of Office: Executive’s term of office as CEO hereunder commenced at 12:01
AM on January 1, 2018 and will expire at 11:59 PM on December 31, 2020.

 

3.

Base Salary: $800,000, payable in U.S. currency.

 

4.

Annual Bonus Opportunities:

(a)    Return on Equity Bonus (“ROE Bonus”): $600,000 cash (“ROE Bonus
Opportunity”).

With respect to each of calendar years 2018, 2019, and 2020 (corresponding to
the Company’s fiscal years) during which Executive served as CEO (each such year
being a “Bonus Year”), if GBLI’s return on equity percentage (calculated as
(A) GBLI’s consolidated pre-tax income presented in conformity with GAAP
adjusted to include all premiums, underwriting losses, and underwriting expenses
in respect of insurance policies issued in the Bonus Year (“Bonus Year
Policies”) (regardless of when such amounts were earned or incurred) and to
exclude (i) all premiums, underwriting losses, and underwriting expenses in
respect of insurance policies issued in other than the Bonus Year (regardless of
when such amounts were earned or incurred), (ii) the contribution to income of
“Excess Capital” (defined below), (iii) investment portfolio realized and
unrealized capital gains and losses (including for this purpose the effect of
marking-to-market the Company’s $200,000,000 notional principal amount interest
rate hedge transaction, although the net positive or negative Bonus Year cash
flow associated with the hedge transaction shall be treated as a reduction or
increase, respectively, in the Company’s interest expense in respect of a Bonus
Year), (iv) fees and expenses paid or incurred with respect to Fox Paine &
Company, LLC (including its affiliates), and (v) Board fees in excess of
$1,500,000 per year, divided by (B) GBLI’s average Book Value for the Bonus Year
presented in conformity with GAAP less the average principal amount of Excess
Capital (the “Actual ROE Percentage”)) exceeds 85% of the targeted return on
equity percentage (the “Targeted ROE Percentage”), then a preliminary ROE Bonus
award (“Preliminary ROE Bonus”) in respect of such Bonus Year will be calculated
in accordance with the following formula:

 

  (i) Preliminary ROE Bonus = (((Actual ROE Percentage / Targeted ROE
Percentage) – 0.85) * 6.6667) * ROE Bonus Opportunity.

 

    Notwithstanding the foregoing formula and any other provision hereof, in no
event shall an ROE Bonus award be for less than $0.00 or greater than $600,000.

 

  (ii) For purposes of determining the Actual ROE Percentage and the Targeted
ROE Percentage, investment assets that are not investment grade fixed income
securities shall be deemed to yield the same rate of return as the Company’s
investment grade fixed income securities (including cash).

 

  (iii) In connection with the approval of this agreement by the Compensation
and Benefits Committee of the Board (the “Comp Committee”), the Comp Committee
shall approve Targeted ROE Percentages for Bonus Years 2018, 2019 and 2020.
Following the close of a Bonus Year, the Targeted ROE Percentage for such Bonus
Year shall be adjusted to reflect the Company’s actual yield on it investment
grade fixed income securities (including cash).

 

1



--------------------------------------------------------------------------------

  (iv) For purposes hereof, “Excess Capital” means the U.S. dollar amount of
GBLI’s Book Value that is unnecessary in order to maintain the Company’s A.M.
Best’s ‘A’ rating. The contribution to income of Excess Capital shall be deemed
equal to the average principal amount thereof during the relevant period
multiplied by the Company’s actual yield on its investment grade fixed income
securities (including cash) during the relevant period.

 

  (v) Non-cash compensation expense related to Tranche 1, 2 and 3 options shall
be excluded from the calculation of the Actual ROE Percentages and the Targeted
ROE Percentages.

 

  (vi) Bonus Payments & Retentions:    No later than April 1 of the calendar
year immediately following the close of a Bonus Year (the “Payment Date”) if
Executive is then employed by GBLI and in good standing, then fifty percent
(50%) of the Preliminary ROE Bonus with respect to the Bonus year shall be at
such time deemed earned and shall be paid to Executive in cash; the 50% unpaid
balance of the Preliminary ROE Bonus for such year shall be retained by GBLI
(the “Retained Portion of the Preliminary ROE Bonus”) and deemed earned or not
earned based upon the ROE Bonus True-Up (as provided below).

 

  (vii) ROE Bonus True-Ups:    Within 90 days after December 31 of the third
(3rd) full calendar year following a Bonus Year (the “True-Up Date”) and
regardless of whether Executive is then employed by GBLI, the Company shall
recalculate the Preliminary ROE Bonus for such Bonus Year based solely upon
(i) underwriting loss and loss adjustment expense developments through the
True-Up Date in respect of Bonus Year Policies and (ii) an actuarial assessment
as of the True-Up Date of incurred but not reported underwriting losses and loss
adjustment expenses in respect of Bonus Year Policies (the “Trued-Up ROE
Bonus”). In the event the Trued-Up ROE Bonus in respect of such Bonus Year
exceeds the Preliminary ROE Bonus in respect of such Bonus Year then Executive
shall be paid the amount of such excess, plus the amount of the Retained Portion
of the Preliminary ROE Bonus in respect of the Bonus Year, plus “interest” (see
below) on such excess and on the Retained Portion of the Preliminary ROE Bonus.
In the event the Trued-Up ROE Bonus in respect of such Bonus Year is equal to
the Preliminary ROE Bonus in respect of such Bonus Year, then Executive shall be
paid the amount of the Retained Portion of the Preliminary ROE Bonus in respect
of such Bonus Year, plus “interest” (see below) on the Retained Portion of the
Preliminary ROE Bonus. In the event the Preliminary ROE Bonus in respect of such
Bonus Year exceeds the Trued-Up ROE Bonus in respect of such Bonus Year (the
“Excess Preliminary ROE Bonus Amount”), then the Excess Preliminary ROE Bonus
Amount shall be charged against the Retained Portion of the Preliminary ROE
Bonus in respect of all Bonus Years hereunder (first against the Retained
Portion of the Preliminary ROE Bonus in respect of such Bonus Year, then against
any Retained Portion of the Preliminary ROE Bonus from the next earliest Bonus
Year, and then against any Retained Portion of the Preliminary ROE Bonus in
respect of the remaining Bonus Year) and Executive shall be paid the amount
remaining (if any) of the Retained Portion of the Preliminary ROE Bonus in
respect of such Bonus Year, plus “interest” (see below) on such residual amount
of the Retained Portion of the Preliminary ROE Bonus in respect of such Bonus
Year. Absent Executive’s negligence or fraud, Executive shall not be required to
defray any Excess Preliminary ROE Bonus Amounts except as provided herein. The
rate utilized in calculating “interest” for purposes of this paragraph shall be
the same rate as the Company’s actual yield on its investment grade fixed income
securities (including cash) over the relevant period(s).

(b)    Performance Incentive Bonus: S200.000 cash (“Performance Incentive
Bonus”).

With respect to each Bonus Year, Executive will also be entitled to earn a
Performance Incentive Bonus. The Performance Incentive Bonus shall be determined
by the Comp Committee, in its sole discretion, based upon the Chairman’s
assessment, in his sole discretion, of Executive’s performance during the Bonus
Year in respect of the following matters: succession planning, executive
recruiting, new and existing product developments, implementation of
underwriting tools utilizing artificial intelligence, business developments,
acquisitions & divestitures, expense reductions, regulatory and rating agency
results and relationships, and coordination with the Chairman, Board,
Regulators, and Rating Agencies.

 

5. Sales of Company Shares

  During the Term of Office, Executive shall not sell any GBLI Class A common
shares, whether acquired through exercise of Company stock options, other equity
compensation awards, or otherwise, unless (i) Executive retains GBLI vested
stock options and GBLI vested shares having an aggregate value of at least equal
to “CEO’s Base

 

2



--------------------------------------------------------------------------------

  Investment” (see below), (ii) Executive retains seventy-five percent (75%) of
the aggregate GBLI stock options and GBLI restricted shares provided to
Executive by the Company, (iii) Executive provides Chairman with advanced
written notice of Executive’s proposed sale of GBLI shares (such notice to
include the number of GBLI shares Executive proposes to sell) at least five
(5) business days before, but not more than twenty (20) business days before,
any such proposed sale, (iv) Chairman, in Chairman’s sole discretion, provides
Executive with Chairman’s written ‘No Objection’ to such proposed sale, and
(v) Executive’s proposed sale is in compliance with the Company’s Executive
Stock Ownership and Disposition Policy, as in effect from time to time. The term
“CEO’s Base Investment” shall mean the lesser of (a) $5,000,000 and (b)
$5,000,000 multiplied by a fraction, the numerator of which fraction shall be
equal to the volume weighted trading price of GBLI’s listed shares for the
30-day period ending on the relevant measurement date and the denominator of
which fraction shall equal $50.00

 

6. Stock Options:

(a)    Tranche 3:

300,000 options (“Tranche 3 Options”) to acquire 300,000 GBLI Class A ordinary
shares having an exercise price (“strike price”) of $50.00 per share. The
Tranche 3 Options shall vest 1/3 (100,000 options) on each of December 31 of
2018, 2019, and 2020 if, and only if, Executive is an employee of GBLI and in
“good standing” as of such dates. Once vested, the Tranche 3 Options may be
exercised at any time. All unexercised Tranche 3 Options expire on the earlier
of (i) December 31, 2027 and (ii) 90 calendar days after Executive is neither
employed by GBLI nor is a member of the Board. The Tranche 3 Options are subject
to the Company’s stock option plans and ancillary documentation and agreements.

(b)    Tranche 2:

In 2014, Executive was granted 300,000 options by GBLI to acquire 300,000 GBLI
Class A ordinary shares effective January 1, 2015 (the “Tranche 2 Options”). The
formulaic exercise price of the Tranche 2 Options initiated at approximately
$25.00 per share. As a result of GBLI not achieving Board approved income,
premium volume, and underwriting profitability targets, the Tranche 2 Options
are unvested. Tranche 2 Options currently expire if otherwise extant on
December 31, 2024.

The existing formulaic exercise price of the Tranche 2 Options shall continue
unaltered. The existing vesting provisions of the Tranche 2 Options are hereby
eliminated. Henceforth, such number of Tranche 2 Options shall vest on each of
December 31, 2018, 2019, and 2020 as is equal to 100,000 multiplied by a
fraction, the numerator of which fraction shall be the U.S. dollar amount of
Executive’s Trued-Up ROE Bonus in respect of such year and the denominator of
which fraction shall be the ROE Bonus Opportunity with respect to such year.

 

7. Employee Benefits:

During the Term of Office, Executive may participate in all existing and future
employee benefit plans, (e.g. pension and retirement, savings, medical, health
and accident, life, disability) that are available to other senior executives of
GBLI. Executive is entitled to four (4) weeks of paid vacation per Bonus Year.

 

8. Termination:

Notwithstanding any other provision hereof, Executive’s employment by and with
GBLI is terminable at will in the sole discretion of the Board at any time
whether with or without notice or cause. In the event Executive is terminated
prior to the expiration of the Term of Office, Executive shall receive as
“severance” one month of Base Salary for each 12 months of employment (prior to
the date of termination) unless Executive precipitated a “Cause Event” (as
defined below), with such amount payable in a lump sum cash payment on the 60th
date following the date of Executive’s termination of employment (the “Release
Deadline”); provided that such payment shall be subject to Executive providing
an executed general release of claims in respect of GBLI and Fox Paine &
Company, LLC, including their respective affiliates, in a form reasonably
satisfactory to GBLI and Fox Paine & Company, LLC, including their respective
affiliates (a “Release”), and not revoking such Release within any legally
applicable revocation period, in each case prior to the Release Deadline. In the
event Executive voluntarily terminates employment with GBLI for any reason,
Executive shall not be entitled to the severance payment described above.

For purposes hereof, a “Cause Event” includes: (i) conduct of Executive
constituting fraud, dishonesty, malfeasance, incompetence, gross misconduct,
gross negligence, (ii) Executive being officially charged with or indicted for a
felony criminal offense involving violence or moral turpitude, (iii) Executive
failing to follow the lawful written instructions of the Chairman or the Board,
or (iv) Executive’s violation of GBLI’s governance, code of conduct, conflict of
interest, or similar GBLI policies applicable to GBLI employees generally or
senior executives generally.

 

3



--------------------------------------------------------------------------------

9.    Disputes:



Any disputes among Executive, GBLI, and/or Fox Paine & Company, LLC (including
affiliates) shall be resolved by confidential binding arbitration in
Philadelphia, Pennsylvania under the auspices of JAMS. The governing law shall
be that of New York. The arbitration shall be conducted by a single arbitrator
selected by the parties in accordance with the JAMS Employment Arbitration
Rules & Procedures pertaining at the time the dispute arises. Any arbitration
will be conducted on a strictly confidential basis. This agreement to arbitrate
and any arbitration hereunder will be interpreted and conducted in all manners
necessary to ensure its enforceability.

 

10.  Miscellaneous:

 

  (a) GBLI shall make such deductions and withhold such amounts from any payment
made to Executive hereunder as may be required from time to time by law,
governmental regulation, or order.

 

  (b) This agreement incorporates and supersedes all prior agreements among
Executive, GBLI, and Fox Paine & Company, LLC (including affiliates) relating to
Executive’s employment by GBLI. Notwithstanding any other provision hereof,
nothing in this agreement shall diminish Executive’s rights with respect to the
300,000 Tranche 1 options provided in that certain agreement entitled “Cynthia
Valko (CEO) Global Indemnity plc (GBLI) Executive Employment Term Sheet” dated
September 12, 2011. This agreement may only be amended, the provisions hereof
may only be waived, and consents hereunder shall only be effective if the
amendment, waiver, or consent is evidenced by a written document that is
executed by Executive and GBLI and approved by the Board.

 

  (c) It is the intent of the parties that all payments and/or other benefits
provided under this agreement be exempt from or otherwise comply with
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and official guidance issued thereunder, as each may be
amended from time to time (collectively, “Section 409A”), so that none of the
payments or other benefits provided hereunder will be subject to any adverse tax
consequences of Section 409A. Notwithstanding anything to the contrary herein,
to the maximum extent permitted, this agreement shall be interpreted and
administered consistent with such intent so as to provide for exemption or
compliance with Section 409A. With respect to any taxable reimbursements or
in-kind benefits provided to Executive by GBLI (i) all such reimbursements of
eligible expenses shall be made on or prior to the last day of the Executive’s
taxable year immediately following the taxable year in which such expenses were
incurred, (ii) any right to such reimbursement shall not be subject to
liquidation or exchange for another benefit, and (iii) the amount of any such
reimbursement or in-kind benefit provided in any taxable year of the Executive
shall not affect in any way the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Each payment or other
benefit provided hereunder is intended to constitute a separate payment for
purposes of Sections 409A.

 

  (d) Notwithstanding any other provision hereof, this agreement shall not be
binding upon either party unless this agreement is approved in writing by the
Comp Committee, in its sole discretion.

By executing this document below, the parties hereto acknowledge their agreement
hereto as of the effective date of this agreement:

 

GLOBAL INDEMNITY LTD.     “EXECUTIVE” By  

/s/ Saul Fox

   

/s/ Cynthia Valko

  Saul Fox     Cynthia Valko

 

4